UNITED STATES DISTRICT COURT
                                                                       SEP 1 9 2019
WESTERN DISTRICT OF NEW YORK
                                                                        UgeWENGOlti^
                                                                                  oiJ
                                                                           DISTRI^
UNITED STATES OF AMERICA,

                                                        DECISION AND ORDER
             V.

                                                        I:I8-CR-00I26 EAW
TITUS THOMPSON,

                    Defendant.



I.    INTRODUCTION


      Before the Court are objections filed by defendant Titus Thompson ("Defendant")

(Dkt. 99) to a Report, Recommendation and Order (Dkt. 92), recommending denial of

Defendant's motion to suppress physical evidence seized upon execution of a search

warrant on or about May 18, 2018, at a two-family residence located at 89 Parkridge

Avenue in Buffalo, New York. For the reasons set forth below, the Court will accept the

untimely arguments and affidavit submitted on behalf of Defendant. Considering the

untimely submissions, the Court concludes that Defendant has failed to meet the standard

for a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978). However, because

outstanding issues remain as set forth herein, the Court continues to reserve decision on

the motion to suppress and sets a status conference for September 25, 2019, at 12:45 PM,

at the United States Courthouse in Buffalo, New York.




                                          - I-
II.    FACTUAL AND PROCEDURAL BACKGROUND


       Defendant stands accused by way of a Superseding Indictment returned on October

11, 2018, with the following five counts: (1) conspiracy to commit firearms offenses in

violation of 18 U.S.C. § 371;(2) unlawfully dealing in firearms in violation of 18 U.S.C.

§§ 922(a)(1)(A), 923(a) and 924(a)(1)(D); (3) felon in possession of firearms and

ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2); (4) using and

maintaining a drug-involved premises in violation of 21 U.S.C. § 856(a)(1); and

(5)possession of firearms in furtherance of drug trafficking in violation of 18 U.S.C.

§ 924(c)(l)(a)(i). (Dkt. 31).     The Superseding Indictment charged a total of ten

defendants.' The undersigned referred all pretrial matters in the case to United States

Magistrate Judge H. Kenneth Schroeder, Jr., pursuant to 28 U.S.C. § 636(b)(l)(A)-(B).

(Dkt. 4).

       According to a minute entry from the arraignment ofDefendant on the Superseding

Indictment before Judge Schroeder on October 17,2018, Defendant's counsel advised that

he did not intend to file any pretrial motions other than a motion for severance. Judge

Schroeder issued a pretrial scheduling order for all defendants on October 24,2018,setting

December 14, 2018, as the deadline to file pretrial motions. (Dkt. 39). An Amended

Scheduling Order was issued for all defendants on December 11, 2018, adjourning the

deadline to file pretrial motions to January 18, 2019. (Dkt. 49).




'      The original indictment, returned on June 14, 2018, named only Defendant and
contained only one count—felon in possession of firearm in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2). (Dkt. 2).
                                           -2-
       Despite the representations at the arraignment before Judge Schroeder, on January

18,2019, Defendant filed omnibus pretrial motions. (Dkt.64). Among the reliefidentified

by Defendant was suppression of evidence seized pursuant to the execution of a search

warrant on or about May 18,2018, at 89 Parkridge Avenue,Buffalo, New York. (Jd. at 1).

However, Defendant simply made the following conclusory statement: "defendant Titus

Thompson respectfully reserves his right to challenge the search warrant, the veracity of

its confidential informant and the execution thereof at a later date."^ (Jd. at 3). Defendant

specifically did not seek a severance. (Id. at 40).

       At the request of other defendants. Judge Schroeder issued an Amended Scheduling

Order extending the deadline to file pretrial motions to February 15,2019. (Dkt. 66). The

Government filed its response to Defendant's omnibus pretrial motions on March 1, 2019.

(Dkt. 75).

       Oral argument was held before Judge Schroeder on March 12, 2019, and

Defendant's omnibus motions were granted in part and denied in part. (See Minute Entry

3/12/2019; Dkt. 112-1 at 18-27^). With respect to the suppression motion. Judge Schroeder

indicated that he would give Defendant until March 12, 2019, to file an affidavit "fully

setting forth the basis for which the suppression should be granted or for the holding of a

hearing...." (Dkt. 112-1 at 62). Defense counsel responded that "after consultation with



^      Defendant made the same perfunctory statement in his original pretrial motions filed
when the initial indictment was pending. (Dkt. 8 at 3).

^      Docket 112-1 is the transcript from the appearance before Judge Schroeder on
March 12, 2019, and the page number references herein are to the pagination generated
through CM/ECF (not the transcript pagination).
my client, Mr. Thompson,I don't think we will be filing an affidavit." (Jd.). No affidavit

was forthcoming, and consistent with Judge Schroeder's statement at the appearance on

March 12,2019, he issued a Report, Recommendation and Order(the "R&R")concluding

that because no affidavit of standing was filed by Defendant, he was not entitled to an

evidentiary hearing on his suppression motion and therefore it was recommended that this

Court deny Defendant's motion to suppress. (Dkt. 92).

       On May 30,2019,Defendant's current counsel was substituted for his prior counsel.

(Dkt. 93).

       On July 11, 2019, Defendant filed objections to the R&R. (Dkt. 99). Defendant

conceded that the objections "assert new facts and arguments not raised to the Magistrate

Judge for the reasons explained below and in the attached affidavit of defendant Titus

Thompson." {Id. at ]|2). Defendant submitted for the first time an affidavit which purports

to be an affidavit establishing his standing to object to the search of 89 Parkridge Avenue.

(Dkt. 99-2). Defendant contends that he fired his prior counsel "because I came to realize

they had not reviewed the Government's disclosures in my case and ignored my

instructions." {Id. at ^ 4). Defendant claims that he had "instructed" his prior attorneys

"to prepare an affidavit of standing" in furtherance of his motion to suppress, and that he

"was greatly disappointed and aggrieved" upon learning that the Court-ordered deadline

for filing an affidavit of standing was missed. {Id).

       Defendant argues in his objections that the search warrant affidavit submitted to

New York State Acting Supreme Court Justice John L. Michalski, upon which the search

warrant for 89 Parkridge Avenue was issued, contained misrepresentations and omissions.

                                           -4-
Specifically, according to Defendant, the affidavit misrepresented to Justice Michalski the

following:

      (1)     That the purpose of the requested search was to find drugs when the "true

reason for their requested search . . . [was] to seize firearms" to further a federal ATF

firearms trafficking investigation (Dkt. 99 at T[ 14(i));

      (2)      Robert Williams was a reliable confidential source, when in fact, he had just

been arrested pursuant to that ATF firearms trafficking investigation(based upon evidence

seized pursuant to a federal search warrant authorized by Judge Schroeder) and he was

motivated to provide information to law enforcement "as part of his desperate bid to help

himself given the substantial prison time he now faced" {id. at ^ 14(ii)); and,

      (3)     Defendant was selling cocaine at the residence, and Mr. Williams had

purchased cocaine from Defendant within the last ten days {id. at ^ 14(iii)).

       Defendant also insists that the affidavit failed to adequately describe the residence

"which the Government knew to be a two family house with separate occupied upper and

lower apartments." {Id. at ^ 14(iv)). This is problematic, according to Defendant, because

according to a report of an interview of Mr. Williams prepared by ATF agents, he only

reported visiting and seeing Defendant at the upper apartment—^thus negating any probable

cause for the search ofthe lower apartment. {Id.).

       The Government responded in opposition to the objections on August 16, 2019.

(Dkt. 112). In its response, the Government maintains that Defendant improperly raises

issues not raised before Judge Schroeder and that this Court should not consider

Defendant's untimely affidavit. {Id. at 6-9). The Government further submits that, in the

                                             -5-
event the Court considers the untimely affidavit, it does not establish standing to contest

the search of the lower apartment. (Jd. at 9-14). Finally, the Government argues that the

search warrant was supported by probable cause and Defendant has not established his

entitlement to a Franks hearing. {Id. at 14-18).

       In addition to its publicly filed response,the Government also submitted to the Court

for "ex parte in camera review" the notes from Justice Michalski's interview of the

confidential source referenced in the search warrant affidavit.

       Oral argument was held before the undersigned on August 27, 2019, at which time

the Court reserved decision. (Dkt. 114).

III.   ANALYSIS


       A.     Defendant's Untimely Arguments and Submissions
              Not Raised Before the Magistrate Judge

       The Court is troubled by Defendant's failure to comply with the deadlines set by

Judge Schroeder and the fact that his counsel has now raised arguments in his objections

that were never raised before Judge Schroeder. See Clarke v. United States, 367 F. Supp.

3d 72, 75 (S.D.N.Y. 2019)("[BJecause new claims may not be raised properly at this late

juncture, such claims presented in the form of, or along with, 'objections,' should be

dismissed."(quotation omitted)); Jo v. JPMC Specialty Mortg., LLC, 131 F. Supp. 3d 53,

59 (W.D.N.Y. 2015)("[I]t is established law that a district judge will not consider new

arguments raised in objections to a magistrate judge's report and recommendation that

could have been raised before the magistrate but were not."(quotation omitted)).
       The Government insists that there is no basis for Defendant's contention that his

prior attorneys disregarded his instructions—and there is some merit to this argument when

one considers that Defendant was present on March 12, 2019, when his prior counsel told

Judge Schroeder that, after discussing the matter with Defendant and consistent with their

approach since the return ofthe initial indictment,they were electing not to file an affidavit

ofstanding. (Dkt. 112-1 at 62). During oral argument. Defendant's counsel suggested that

the true crux of his client's complaint was that his prior attorneys did not review the

discovery and uncover the information now presented by his current counsel—^that law

enforcement purportedly did an "end run" around Judge Schroeder who had issued the

federal search warrant. However, for the reasons discussed herein, the Court is not

persuaded that this newly uncovered "evidence" justifies any relief.             Defendant's

arguments are based on speculation and conclusory allegations. Moreover, Defendant has

cited no legal authority suggesting that law enforcement officers are precluded from

seeking a search warrant from a state courtjudge upon learning information from the target

of a federal investigation. Admittedly, there are potentially meritorious issues raised by

the suppression motion, but those issues are unrelated to the so-called evidence uncovered

by Defendant's current counsel, and there is no reason that they could not have been

addressed by Defendant's prior counsel and within the deadlines set by Judge Schroeder.

       The untimely submissions and arguments appear based upon a change in legal

strategy now that new counsel is involved. Such a tactic undermines judicial efficiency

and represents a blatant disregard of court-imposed deadlines. However, on this record,

the Court cannot definitively conclude that Defendant's prior counsel ignored his request

                                            -7-
to submit an affidavit of standing. Moreover, the Court notes that the defense strategy by

prior counsel appeared to be a moving target—from telling Judge Schroeder at arraignment

on the superseding indictment that only a severance motion would be filed, to filing a

conclusory motion to suppress, to indicating that no affidavit of standing would be filed.

Whether this changing strategy was driven by Defendant or his prior counsel is unclear.

However, it is clear that Defendant ultimately elected to retain new counsel. Under the

circumstances, where at least one other defendant's suppression motion remains

unresolved (Dkt. 69), no trial date has been set,"^ and Defendant states under oath that his

prior counsel ignored his instructions, the Court will exercise its discretion and consider

the arguments raised for the first time by Defendant along with Defendant's untimely

affidavit.


       B.    Defendant Fails to Satisfy the Franks Standard

       "Ordinarily, a search carried out pursuant to a warrant is presumed valid. However,

in certain circumstances,Franks permits a defendant to challenge the truthfulness offactual

statements made in the affidavit, and thereby undermine the validity ofthe warrant and the

resulting search and seizure." United States v. Mandell, 752 F.3d 544, 551-52 (2d Cir.

2014)(quotations and citation omitted). As explained by the Second Circuit:

      [T]o suppress evidence obtained pursuant to an affidavit containing
      erroneous information, the defendant must show that: (1) the claimed
       inaccuracies or omissions are the result of the affiant's deliberate falsehood



       The Court has scheduled a status conference for September 25, 2019, to set a trial
date. (Dkt. 117). The Court's willingness to accept Defendant's untimely submission may
very well be different if the late filing would delay a scheduled trial or where new counsel
was not substituted because of a disagreement between Defendant and his prior counsel.
                                           -8-
       or reckless disregard for the truth; and(2)the alleged falsehoods or omissions
       were necessary to the [issuing]judge's probable cause [or necessity] finding.

United States v. Rajaratnam, 719 F.3d 139, 146 (2d Cir. 2013)(quoting United States v.

Canfield, 212 F.3d 713, 717-18(2d Cir. 2000)). The standard for entitlement to a Franks

hearing is high,see Rivera v. United States, 928 F.2d 592,604(2d Cir. 1991), and requires

a "substantial preliminary showing"that a false statement was knowingly and intentionally,

or with reckless disregard for the truth, included in the affidavit for the search warrant,

Franks, 438 U.S. at 155-56. "An inaccuracy that is the result of negligence or innocent

mistake is insufficient." United States v. Perez,247 F. Supp.2d 459,472(S.D.N.Y. 2003).

In other words, the Court's "focus is not on whether a mistake was made, but rather on the

intention behind the mistake." United States v. Markey, 131 F. Supp. 2d 316, 324 (D.

Conn. 2001), aff'd sub nom. United States v. Simpson,69 F. App'x 492(2d Cir. 2003).

       With respect to the second step ofthe Franks test, the Second Circuit has explained:

      To determine if the false information was necessary to the issuing judge's
      probable cause determination, i.e., material, "a court should disregard the
      allegedly false statements and determine whether the remaining portions of
      the affidavit would support probable cause to issue the warrant." If the
      corrected affidavit supports probable cause, the inaccuracies were not
      material to the probable cause determination and suppression is
      inappropriate. As with the inclusion offalse information,"[ojmissions from
      an affidavit that are claimed to be material are governed by the same rules."
      The ultimate inquiry is whether, after putting aside erroneous information
      and material omissions, "there remains a residue of independent and lawful
      information sufficient to support probable cause."

Canfield, 212 F.3d at 718 (alteration in original)(citations omitted)(quoting United States

V. Salameh, 152 F.3d 88, 113(2d Cir. 1998), and United States v. Ferguson, 758 F.2d 843,

848(2d Cir. 1985)). In other words, even where a search-warrant affidavit contains false


                                           -9-
or misleading information,"a Franks hearing is required only if, 'with the affidavit's false

material set to one side, the affidavit's remaining content is insufficient to establish

probable cause.'" United States v. Wapnick, 60 F.3d 948, 956 (2d Cir. 1995)(footnote

omitted)(quoting Franks, 438 U.S. at 156).

       Here, Defendant has failed to satisfy either one of the Franks prongs. With respect

to the argument that the true reason for the search was to find evidence of firearms

trafficking. Defendant speculatively alleges that the information about Defendant's drug

trafficking was false. This type of conclusory attack on the search warrant affidavit falls

far short of the "substantial preliminary showing" required by Franks. See Franks, 438

U.S. at 171("To mandate an evidentiary hearing,the challenger's attack must be more than

conclusory and must be supported by more than a mere desire to cross-examine. There

must be allegations of deliberate falsehood or ofreckless disregard for the truth, and those

allegations must be accompanied by an offer of proof."). In support of his contentions.

Defendant cites to an ATF Report of Investigation^ purportedly reflecting an interview of

the alleged confidential source—however, that report references statements about

Defendant's possession of drugs (in addition to firearms) and states that the alleged

confidential source had "middle[d] drug deals" for Defendant. (Dkt. 99-8 at 1). In other

words, it supports the notion that, in addition to trafficking in firearms. Defendant was


^      Defendant relies on the fact that the ATF Report of Investigation mistakenly states
that the alleged confidential source was arrested and interviewed on May 25, 2018, when
the correct date was May 18, 2018. (Dkt. 99 at 7-9). However, this is irrelevant to the
Franks analysis—^which looks to the accuracy ofthe affidavit submitted to the judge who
issued the search warrant, not the date on an internal ATF document that was not part of
the search warrant application.
                                           - 10-
trafficking in drugs. There is nothing before the Court demonstrating that the suggestion

that Defendant was involved in drug trafficking was false.

       Moreover, with respect to the claim that the true purpose of the search warrant was

to find evidence of firearms trafficking as opposed to drug trafficking, the fact that law

enforcement may have had a dual purpose for executing the search warrant—even a

purpose that was not disclosed to the issuing judge—does not automatically satisfy the

Franks standard. Instead, the nondisclosure of information must have been intended to

mislead. See Rajaratnam, 719 F.3d at 154("An affiant cannot be expected to include in

an affidavit every piece of information gathered in the course of an investigation. . . .

[Rather,] Franks protects against omissions that are designed to mislead, or that are made

in reckless disregard ofwhether they would mislead,the magistrate."(emphasis in original)

(citations and quotations omitted)). Again, Defendant fails to meet this standard because

his arguments are conclusory and based on speculation. There is nothing in the record

before the Court suggesting that the information about Defendant's drug trafficking was

false. The Intelligence Unit Operation Plan that Defendant relies upon plainly sets forth

law enforcement's expectations that significant amounts of drugs will be found upon

execution of the search warrant—in addition to firearms. (Dkt. 99-7). Moreover,

Defendant was ultimately charged with drug trafficking crimes(in addition to the firearms

offenses)—^thus supporting a conclusion that Defendant's drug trafficking was at least part

ofthe focus ofthe investigation.

       At best. Defendant has demonstrated that there was additional information related

to Defendant's firearms trafficking that was not disclosed to Justice Michalski. However,

                                          - 11 -
not only has Defendant failed to satisfy the first prong of Franks with respect to the

nondisclosure of that information, he also cannot meet the second prong. In other words,

had the information concerning Defendant's firearms trafficking been included in the

search warrant affidavit, it would have only further bolstered the finding of probable cause

to conduct the search. See id. at 146("Although omissions are governed by the same rules'

as misstatements, the literal Franks approach [does not] seem[]adequate because, by their

nature, omissions cannot be deleted; therefore [a] better approach... would be to... insert

the omitted truths revealed at the suppression hearing." (alterations in original)(citation

and quotations omitted)).

       Finally, Defendant contends that a Franks hearing is required because the search

warrant affidavit indicated that the confidential source was reliable but did not disclose that

the confidential source had just been arrested for firearms trafficking and was allegedly

attempting to "cut some kind of deal" in order to minimize his own criminal exposure.

(Dkt. 99 at ^ 10). Relatedly, Defendant argues that law enforcement avoided returning to

Judge Schroeder for consideration ofthe search warrant application because he would have

been familiar with the circumstances concerning the arrest of the confidential source. The

Court is not persuaded. This is not a case where the search warrant affidavit attempted to

establish the confidential source's reliability. Rather,the confidential source was produced

to Justice Michalski,"and after being sworn, did testify under oath as to his/her knowledge

concerning the persons, places, and things which are subject ofthis search warrant." (Dkt.

99-6 at ^ 2(d)(i)). Under the circumstances. Justice Michalski was able to make his own

assessment of the confidential source's reliability, thus defeating any claim that the

                                            - 12-
description ofthe confidential source as "reliable" was somehow designed to mislead. See

United States v. Hernandez, 85 F.3d 1023, 1028 (2d Cir. 1996)(confidential informant's

sworn testimony before judge issuing search warrant was self-corroborating and supplied

"its own indicia of reliability"); see also Canfield, 212 F.3d at 719 ("[I]t is improper to

discount an informant's information simply because he has no proven record of

truthfulness or accuracy."(quotation omitted)).

       In sum, Defendant has failed to satisfy the high burden necessary for a Franks

hearing—^he has not made a substantial preliminary showing that a false statement was

knowingly or intentionally, or with reckless disregard for the truth, included within the

search warrant affidavit, or that information was omitted that was designed to mislead, or

in reckless disregard of whether the omission would mislead. Similarly, even if Defendant

could satisfy that first prong of the Franks standard, he has failed to demonstrate that any

alleged false statement was necessary to the probable cause determination or that the

inclusion of any omitted information would have defeated the probable cause finding. As

a result. Defendant's request for a Franks hearing is denied.

       C.     Other Issues Raised by Defendant's Objections

       The focus ofDefendant's objections relates to the allegations offactual inaccuracies

in the search warrant affidavit, and as discussed above, the Court rejects Defendant's

request for a Franks hearing. However, Defendant also argues that probable cause was

lacking for the search of the lower apartment because the confidential source purportedly




                                            13-
only observed Defendant in the upper apartment. (Dkt. 99 at 114(iv)).^ This raises several

issues, which the Court is not able to resolve on the current record.

              1. Defendant's Standing with Respect to the Lower Apartment

       The Government concedes that Defendant's untimely affidavit establishes standing

to contest the search of the upper apartment at 89 Parkridge Avenue, but it challenges

Defendant's standing with respect to the lower apartment. (Dkt. 112 at 9-14). The current

record contains evidence that Defendant owns the entire residence, but he stayed as an

overnight guest and had access to only the upper apartment. (Dkt. 99-2 at ^ 3). Defendant

states in his affidavit that the downstairs apartment had been rented to his aunt and uncle

since approximately 2013 {id. at ]| 2), but no other information is provided.

       The Fourth Amendment guarantees "[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures." U.S.

Const, amend. IV. "Fourth Amendment rights are personal rights which . .. may not be

vicariously asserted." Rakas v. Illinois, 439 U.S. 128, 133-34(1978)(quotation omitted).

In other words, "a defendant's Fourth Amendment rights are violated 'only when the

challenged conduct invade[s] his legitimate expectation of privacy rather than that of a

third party.'" United States v. Santillan, 902 F.3d 49, 62 (2d Cir. 2018)(alteration in

original) (emphasis omitted) (quoting United States v. Haqq, 278 F.3d 44, 47 (2d Cir.

2002)), cert, denied, Santillan v. United States,    U.S.     , 139 S. Ct. 1467(2019); see



^      To the extent Defendant argues that the two-family nature ofthe residence was not
disclosed to Justice Michalski(Dkt.99 at 14(iv)),this is plainly contradicted by the search
warrant which describes the residence as a "two-family, wood frame home"(Dkt. 99-6 at
1).
                                           - 14-
also Haqq,278 F.3d at 47("The cornerstone ofthe modem law ofsearches is the principle

that, to mount a successful Fourth Amendment challenge, a defendant must demonstrate

that he personally has an expectation of privacy in the place searched.")(emphasis and

quotation omitted)). An individual challenging a search under the Fourth Amendment

"must demonstrate a subjective expectation of privacy in the place searched, and that

expectation must be objectively reasonable." United States v. Lyle, 919 F.3d 716,727(2d

     petitionfor cert. docketed,^Q. 19-5671 (Aug. 22,2019).

       On the present record, the Court is not able to resolve whether Defendant has

standing to object to the search ofthe lower apartment.

              2.    Probable Causefor Issuance ofSearch Warrant

      "[Pjrobable cause to search a place exists ifthe issuingjudge finds a 'fair probability

that contraband or evidence of a crime will be found in a particular place' and a federal

court must apply a 'totality-of-the-circumstances analysis' in pursuing this inquiry."

United States v. Ponce, 947 F.2d 646, 650 (2d Cir. 1991)(quoting Illinois v. Gates, 462

U.S. 213, 238 (1983)).

      [T]he duty of a court reviewing the validity of a search warrant is simply to
      ensure that the magistrate had a substantial basis for . . . conclud[ing] that
      probable cause existed. A search warrant issued by a neutral and detached
      magistrate is entitled to substantial deference, and doubts should be resolved
      in favor of upholding the warrant.

United States v. Rosa, 11 F.3d 315, 326(2d Cir. 1993)(alterations in original)(quotations

and citation omitted). "[A]fler-the-fact scmtiny by courts ofthe sufficiency of an affidavit

[applying for a warrant] should not take the form of de novo review." United States v.

Smith,9 F.3d 1007, 1012(2d Cir. 1993)(second alteration in original)(quoting Gates,462

                                          -15-
U.S. at 236). "[R]esolution of doubtful or marginal cases in this area should be largely

determined by the preference to be accorded to warrants." Id. (quoting United States v.

Ventresca, 380 U.S. 102, 109 (1965)); see United States v. Clark, 638 F.3d 89, 93(2d Cir.

2011)("Such deference derives not only from the law's recognition that probable cause is

'a fluid concept' that can vary with the facts of each case, but also from its 'strong

preference' for searches conducted pursuant to a warrant, and its related concern that '[a]

grudging or negative attitude by reviewing courts toward warrants will tend to discourage

police officers from submitting their evidence to a judicial officer before acting."

(alteration in original)(citations omitted)).

       Here, the search warrant was for the entire "two-family" residence at 89 Parkridge

Avenue. (Dkt. 99-6). A search warrant for a multi-family dwelling must"be supported by

a showing of probable cause as to each unit." Clark, 638 F.3d at 94. The search warrant

affidavit does not appear to distinguish between the upper and lower apartments (Dkt.

99-6), although Justice Michalski's notes (discussed below)refer to each apartment.

       In addition, the search warrant application is plainly based upon the information

obtained from the confidential source, who was produced to Justice Michalski to give

sworn testimony. "In determining what constitutes probable cause to support a search

warrant when the warrant is based upon information obtained through the use of a

confidential informant, courts assess the information by examining the 'totality of the

circumstances' bearing upon its reliability." Smith,9 F.3d at 1012; see Gates, 462 U.S. at

233-234 (describing evaluation ofinformant's information under totality ofcircumstances

test); see Hernandez, 85 F.3d at 1028 (concluding that probable cause for search warrant

                                            - 16-
was supported by "detailed, specific, and sworn testimony of the confidential informant");

United States v. Monk, 499 F. Supp. 2d 268, 271-72 (E.D.N.Y. 2007)(issuing judge's

probable cause determination based upon confidential informant's testimony given under

penalty of perjury entitled to great deference); United States v. Ortiz, 499 F. Supp. 2d 224,

228(E.D.N.Y. 2007)(concluding that information provided by informant was sufficiently

reliable so as to establish probable cause for search warrant based, in part, on hearing

transcript of proceedings before issuing judge).

       Here, the search warrant affidavit does not refer to the details of the confidential

source's testimony. Thus, consideration of Justice Michalski's notes appears necessary.

The issues surrounding the Court's consideration of those notes is discussed below.

              3.     Court's Consideration ofJustice Michalski's Notes

       The Government has submitted to the Court for an in camera and ex parte review

an unredacted copy of Justice Michalski's notes. The Government has not provided any

legal basis for the submission of these notes only for the Court's review or why the notes

in at least a redacted form cannot be produced to Defendant. Cf. United States v. Odeh,

552 F.3d 157, 165 (2d Cir. 2008) (finding district court did not abuse discretion in

reviewing certain evidence related to suppression motion in camera and ex parte given

national security concerns).

       Moreover,the notes do not appear to be a comprehensive recitation ofthe testimony

provided by the confidential source to Justice Michalski. As a general proposition, "[a]ll

data necessary to show probable cause for the issuance of a search warrant must be

contained within the four comers of a written affidavit given under oath." United States v.

                                           - 17-
Falso, 544 F.3d 110, 122(2d Cir. 2008)(quoting United States v. Gourde,440 F.3d 1065,

1067(9th Cir. 2006)). However:

      [T]he Fourth Amendment permits the warrant-issuing magistrate to consider
      sworn oral testimony supplementing a duly executed affidavit to determine
      whether there is probable cause upon which to issue a search warrant. Thus,
      where—as here—the court considered oral testimony in support of the
      warrant, the determination of probable cause is not necessarily restricted to
      the four comers of the affidavit.


United States v. Morris, No. 09-CR-38(S)(M),2011 WL 13127949, at *3(W.D.N.Y. Mar.

16, 2011)(quotations and citation omitted), aff'd. United States v. Morris, 509 F. App'x

58 (2d Cir. 2013). In such cases, the Court may consider the issuing judge's notes in

ascertaining the content ofthe testimony. See id.

      The Court notes that New York Criminal Procedure Law § 690.40(1) provides that

"[i]n determining an application for a search warrant the court may examine, under oath,

any person whom it believes may possess pertinent information. Any such examination

must be either recorded or summarized on the record by the court." The New York Court

of Appeals has held that "substantial—^rather than literal—compliance may satisfy" this

requirement, but has also concluded that ajudge's"few notes taken for his own edification

cannot be equated with an effort, let alone a conscientious effort, to create a

contemporaneous record ofthe testimony ... as required by statute." People v. Taylor, 73

N.Y.2d 683, 689(1989)(emphasis in original). However, at least one appellate court in

New York has found that a judge's notes that "summariz[e] the essential points of the

testimony . . . are adequate to substantially comply with the requirements of CPL

690.40(1)." People v. Mendoza, 5 A.D.3d 810, 812(3d Dep't 2004).


                                          - 18-
         In any event, "the Fourth Amendment does not incorporate state procedural

criminal law." United States v. Bernacet, 724 F,3d 269, 277(2d Cir. 2013)(emphasis in

original); see also Smith, 9 F.3d at 1014 ("[T]he touchstone of a federal court's review of

a state search warrant secured by local police officials and employed in a federal

prosecution is the Fourth Amendment and its requirements, and no more."); United States

V. Jones, No. lO-CR-168, 2013 WL 4541042, at *5 (W.D.N.Y. Aug. 27, 2013)("Where

evidence secured from a state search warrant is employed in a federal prosecution, . . .

review of the warrant is concerned solely with the requirements of the Fourth

Amendment."). "The Fourth Amendment does not require that statements made under oath

in support of probable cause be tape-recorded or otherwise placed on the record or made

part ofthe affidavit." Morris, 2011 WL 13127949, at *3(quoting United States v. Shields,

978 F.2d 943, 946(6th Cir. 1992)).

         While reference to the notes appears necessary for any probable cause review, it is

not clear on the current record that the Court can adequately decipher the content of the

notes.


               4.     Good Faith


         Of course, even if the warrant lacked probable cause and Defendant's Fourth

Amendment rights were violated when 89 Parkland Avenue was searched,the exclusionary

rule does not automatically operate to suppress the seized evidence. "Indeed, exclusion

has always been our last resort, not our first impulse." United States v. Rosa,626 F.3d 56,

64(2d Cir. 2010)(quoting//emng v. United States, 555 U.S. 135, 140(2009)). There are



                                            - 19
four circumstances where an exception to the exclusionary rule would not apply and

evidence obtained pursuant to a warrant lacking probable cause should be excluded:

      (1) where the issuing magistrate has been knowingly misled;(2) where the
      issuing magistrate wholly abandoned his or her judicial role;(3) where the
      application is so lacking in indicia of probable cause as to render reliance
      upon it unreasonable; [or](4) where the warrant is so facially deficient that
      reliance upon it is unreasonable.

United States v. Moore, 968 F.2d 216, 222(2d Cir. 1992)(citing United States v. Leon,

468 U.S. 897,923(1984)). "These exceptions reflect the general rule that,'[t]o trigger the

exclusionary rule, police conduct must be sufficiently deliberate that exclusion can

meaningfully deter it, and sufficiently culpable that such deterrence is worth the price paid

by the justice system.'" United States v. Romain, 678 F. App'x 23, 25 (2d Cir. 2017)

(alteration in original) (quoting Herring, 555 U.S. at 144). "The pertinent analysis of

deterrence and culpability is objective, and our good-faith inquiry is confined to the

objectively ascertainable question whether a reasonably well trained officer would have

known that the search was illegal in light of all of the circumstances." Rosa, 626 F.3d at

64(quoting Herring, 555 U.S. at 145)(internal quotations omitted)).

      "The burden is on the government to demonstrate the objective reasonableness of

the officers' good faith reliance' on an invalidated warrant." Clark, 638 F.3d at 100

(quotation omitted). Moreover, as counseled by the Second Circuit, in assessing whether

the government has met its burden, a court must consider that "in Leon,the Supreme Court

strongly signaled that most searches conducted pursuant to a warrant would likely fall

within its protection." Id.



                                             20-
         At this stage, neither party has briefed the issues related to good faith, and

aeeordingly, the Court is not able to meaningfully address that issue based on the eurrent

record.


IV.      CONCLUSION


      For the foregoing reasons, the Court will accept the untimely arguments and

affidavit submitted on behalf of Defendant. Considering the untimely submissions, the

Court concludes that Defendant has failed to meet the standard for a hearing pursuant to

Franks v. Delaware, 438 U.S. 154 (1978). However, because outstanding issues remain

as set forth herein, the Court continues to reserve decision on the motion to suppress and

sets a status conference for September 25, 2019, at 12:45 PM, at the United States

Courthouse in Buffalo, New York.

      SO ORDERED.




                                                  ELIZ^ETfEATWOLFORD
                                                  United States District Judge
Dated:         September 19, 2019
               Rochester, New York




                                          -21 -
